Name: Commission Regulation (EEC) No 3815/88 of 7 December 1988 amending Regulation (EEC) No 470/88 fixing, for the period 1 January to 31 December 1988, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain
 Type: Regulation
 Subject Matter: Europe;  trade policy;  prices
 Date Published: nan

 8 . 12. 88 Official Journal of the European Communities No L 337/ 13 COMMISSION REGULATION (EEC) No 3815/88 of 7 December 1988 amending Regulation (EEC) No 470/88 fixing, for the period 1 January to 31 December 1988 , the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 470/88 is hereby amended as follows : 1 . Articles 1 (a) and (2) are deleted ; 2. Article 3 is replaced by the following : ¢ 'Article 3 For the period 1 January to 31 July 1988, the following quantities shall apply : - (a) the quantity of sunflower oil for human consumption to be released for that purpose in Spain shall be 187 000 tonnes ; (b) the quantity of sunflower oil for human consumption to be imported into Spain shall be 0 tonnes ; (c) the quantity of sunflower seed harvested in Spain and used for the production of oil intended for export which may qualify for the compensatory aid referred to in Article 41 of Regulation (EEC) No 475/86 is hereby fixed at 150 000 tonnes.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Porgtugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 1930/88 (2), and in particular Article 16 thereof, Whereas Council Regulation (EEC) No 1930/88 amends Article 4 of Regulation (EEC) No 475/86 to provide for the establishment of the forecast supply balance for sunflower oil in respect of the marketing year ; whereas Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain and making specific provisions (3), as last amended by Regulation (EEC) No 3729/88 (4), has been adapted accordingly ; whereas it is therefore necessary to amend Commission Regulation (EEC) No 470/88 (*), as amended by Regulation (EEC) No 1133/88 (6), as regards sunflower in order to take account of the change in the period to be considered when establishing the forecast supply balance for sunflower oil ; Whereas the measures provided for in this Regulation are in acordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p. 47. (2) OJ No L 170, 2. 7. 1988, p. 3 . 0 OJ No L 107, 24. 4. 1986, p. 17. (4) OJ No L 326, 30 . 11 . 1988, p. 21 0 OJ No L 47, 20. 2. 1988, p. 16 . ( «) OJ No L 107, 28 . 4. 1988, p . 36.